Citation Nr: 1814151	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to July 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran withdrew his Board hearing request in a July 2015 statement.  38 C.F.R. § 20.704(e).

In August 2017, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period.

2.  The Veteran did not return a completed VA Form 21-8940 to support his claim and there is no indication in the competent and credible evidence of record that he is unable to secure or follow a substantially gainful occupation due to his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA regulations provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Pursuant to the August 2017 Board remand directives, the RO scheduled a VA examination and sent a letter to the Veteran requesting that he complete VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  See August 2017 VA Form 21-2507a and August 2017 letter.  However, the Veteran refused this examination, stating he wished not to complete another VA examination for PTSD.  See September 2017 CAPRI entry.  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. 
§ 3.655.  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

In this regard, while VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  Neither the Veteran nor his representative has indicated that he wants to reschedule the examination.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.655(b) apply, and that the Veteran's claim for an initial rating in excess of 30 percent for PTSD will be rated based on the evidence of record.  

Additionally, a substantially complete VA Form 21-8940 is required to establish entitlement to a TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b.  However, the Veteran did not return a completed VA Form 21-8940 to support his claim.  Under the VA Adjudication Manual, when this form has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.  See M21-1 IV.ii.2.F.4.k, Reasons for Denying IU Claims (deny entitlement to IU if the facts demonstrate that the Veteran has failed to cooperate with development, such as failing to return a completed VA Form 21-8940 when requested).

Finally, to the extent the Veteran's representative asserts that VA treatment records from Albuquerque are not in the claims file, the Board notes that updated Albuquerque VA treatment records, including from 2013 and onwards, are indeed of record.

PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  Specifically, he asserts that he experiences symptoms such as anger, short term memory loss, and isolative behavior, which has affected his family and social relationships, and warrants a rating higher than 30 percent.  See May 2013 VA Form 9. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 30 percent rating for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the Board notes that the Veteran is also diagnosed with nonservice-connected major depressive disorder.  See October 2013 private assessment report.  The evidence of record does not sufficiently distinguish the symptoms of this disorder from his service-connected PTSD.  Thus, the Board's instant discussion attributes all of the Veteran's mental health symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Upon review of the totality of the record, the Board finds that a higher rating of 70 percent is warranted for the Veteran's PTSD for the entire appeal period, effective December 27, 2010.  This is based on symptoms such as obsessional rituals which interfere with routine activities (sleeping), impaired impulse control, difficulty in adapting to stressful circumstances, and social isolation.  See August 2011 and April 2013 VA examination reports.  In an October 2013 private assessment report, the Veteran reported that he has flashbacks triggers from certain sounds or smells, that when he wakes up in the middle of the night he double checks doors and windows to make sure they are locked, and that he experiences social isolation and depressed mood.  

The August 2011 VA examiner noted impairment in family and social functioning, but that his anger and suspiciousness could also affect his ability to perform in a work environment if he were not retired.  The examiner noted that anger affected his relationship with his wife and children, that he was isolative, and that he placed himself in dangerous situations when he felt threatened.  Impairment in mood is also demonstrated throughout the record.  The Veteran's wife also attended counseling for approximately one year because she felt that the Veteran's uncontrollable mood was affecting the marriage.  See May 2012 T.B. statement.  She reported that the Veteran has anger issues and that she is going to counseling again to learn how to cope with his PTSD.  See March 2013 statement.  The April 2013 VA examiner noted difficulty in adapting to stressful circumstances.  Based on this evidence, occupational and social impairment, with deficiencies in most areas is demonstrated to allow for a 70 percent rating for the entire appeal period.         

A higher, 100 percent rating is not warranted at any point during the appeal period because the Veteran has never demonstrated total occupational and social impairment or symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Despite being socially impaired and isolated, the Veteran has maintained his marriage for over 30 years and reported that he spends a lot of time at his church doing things behind the scenes, and spends his time doing yard work, volunteering, and reading.  See April 2013 VA examination report.  For these reasons, total occupational and social impairment is not demonstrated.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  By virtue of this decision, the Veteran meets the criteria for a schedular TDIU.
Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Veteran was asked to provide information regarding employment and educational history by submitting a completed VA Form 21-8940, but did not supply this evidence.  Thus, his claim is denied.  Moreover, although the precise dates of employment are not of record, the record reflects the Veteran's reports that he has been unemployed since either 2000 given that he was eligible by age or duration of work (see August 2011 VA examination report) or 2009 (see April 2013 VA examination report) or approximately April 2012 (see October 2013 private assessment report).  He stated that he earned accounting degree in 1978 and was employed at the New Mexico Department of Health where he worked for 25 years as an accountant.  He also reported opening a horse boarding business that lasted about 12 years.

The competent evidence of record does not reflect that the Veteran's PTSD has a significant impact on his ability to obtain and maintain employment.  Significantly, the August 2011 VA examiner found that the Veteran was not precluded from working due to his PTSD, but that most of his impairment was in family and social functioning, and instead, his anger and suspiciousness could affect his ability to perform occupational tasks only during periods of significant stress.  The April 2013 VA examiner similarly noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which is contemplated by his current 70 percent rating.

The Board acknowledges that the Veteran may have had periods of unemployment during the appeal period.  However, as noted above unemployment and/or underemployment are not equivalent to unemployability, and considerable industrial impairment due to the Veteran's PTSD is already contemplated in the 70 percent rating currently assigned.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Here, there is no indication in the competent and credible evidence of record that the Veteran is incapable of performing the mental acts required by employment due to his PTSD.  Thus, the Board finds that the Veteran's PTSD does not render him unable to secure or follow a substantially gainful occupation.


ORDER

An initial 70 percent rating for PTSD is granted from December 27, 2010.

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


